Exhibit 10(i)

SUMMARY OF ANNUAL COMPENSATION OF NON-EMPLOYEE DIRECTORS

(Last Modified December 4, 2015)

The following table summarizes the annual compensation of non-employee directors
of Harris Corporation (“Harris”) effective as of January 1, 2016. Employee
directors are not separately compensated for service as a director.

Retainer

 

  •   $80,000 in cash

Non-Executive Chairman of the Board Retainer (to the extent applicable)

 

  •   $150,000 in cash

Lead Independent Director Retainer

 

  •   $25,000 in cash

Audit Committee Chairperson Retainer

 

  •   $20,000 in cash

Committee Chairperson Retainer (other than Audit Committee)

 

  •   $15,000 in cash

Board, Committee or Other Meeting or Event Attendance Fee

 

  •   $2,000 in cash per Board or Committee meeting or for any other meeting or
event for Harris or on Harris’ behalf

Deferred Compensation Plan

 

  •  

Under the terms of the Harris Corporation 2005 Directors’ Deferred Compensation
Plan, as amended (the “2005 Directors’ Plan”), on January 1, April 1, July 1 and
October 1 of each year, Harris credits each non-employee director’s account with
a number of Harris stock equivalent units having an aggregate fair market value
equal to $33,750 (for an annual rate of $135,000), which amount may be changed
from time to time by the Board; provided, however, that for 2016, such credits
shall be made only on January 1 and October 1, and no credits shall be made on
April 1 and July 1. In addition, under the 2005 Directors’ Plan, prior to the
commencement of a calendar year, each non-employee director may make an
irrevocable election to defer all or a portion of his or her director
compensation for the subsequent year or years. Amounts deferred at the election
of the non-employee director may be invested in investment alternatives similar
to those available under the Harris Corporation Retirement Plan or in Harris
stock equivalent units, pursuant to which a non-employee director’s account is
credited with a number of

 

1



--------------------------------------------------------------------------------

 

Harris stock equivalent units based on the fair market value of Harris common
stock on the date of deferral. Harris stock equivalent units are equivalent in
value to shares of Harris common stock. A non-employee director may not transfer
or reallocate amounts invested in other investments into Harris stock equivalent
units, but may reallocate (provided director minimum stock ownership guidelines
are satisfied) amounts invested in Harris stock equivalent units into any other
investment alternatives. Deferred amounts and investment earnings on such
amounts are payable in cash following the non-employee director’s resignation,
retirement or death. Each Harris stock equivalent unit is credited with dividend
equivalents, which are deemed reinvested in additional Harris stock equivalent
units on the dividend payment date.

 

  •   Amounts invested in Harris stock equivalent units shall be appropriately
adjusted in the event of any stock dividend or split, recapitalization, merger,
spin-off, extraordinary dividends or other similar events.

 

  •   A non-employee director may elect to receive amounts deferred under the
2005 Directors’ Plan, including amounts deferred in the form of Harris stock
equivalent units, either in a cash lump sum on a date certain within five years
of his or her resignation or retirement or in annual substantially equal cash
installments over a designated number of years beginning on a date certain
within five years of a director’s resignation or retirement, provided that all
amounts are fully paid within ten years of resignation or retirement.

 

  •   Within 90 days following a non-employee director’s death, a lump sum cash
payment equal to the then-remaining balance in his or her account will be made
to his or her beneficiary.

 

  •   Within 90 days following a Change of Control (as defined in the 2005
Directors’ Plan), and to the extent permitted by Section 409A of the Internal
Revenue Code, each non-employee director (or former non-employee director) will
receive a lump sum cash payment equal to the then-remaining balance in his or
her account. If payment within 90 days following a Change of Control is not
permitted by Section 409A of the Internal Revenue Code, then payment will be
made at the time and in the form that payment would have been made if a Change
of Control had not occurred.

 

  •   The foregoing summary description of the 2005 Directors’ Plan is not
complete and is qualified in its entirety by, and should be read in conjunction
with, the complete text of the 2005 Directors’ Plan.

Travel and Other Expenses

 

  •   Actual costs and expenses incurred in the performance of service as a
director, including director education institutes and activities, are
reimbursed.

Insurance

 

  •   Liability insurance and up to $200,000 in accidental death and
dismemberment insurance and an additional $200,000 in the event involved in an
accident while traveling on business relating to Harris’ affairs.

 

2



--------------------------------------------------------------------------------

Charitable Gift Matching Program

 

  •   Annual maximum of $10,000 per non-employee director is matched to eligible
educational institutions and charitable organizations.

One-Time Grant of Restricted Stock to New Directors

 

  •   Effective January 1, 2016, when a non-employee director first becomes a
member of the Board, such non-employee director will be granted a restricted
share award of such number of shares of Harris common stock as results in such
award having a grant date fair value equal to 50% of the then-current annual
rate of non-elective deferrals of Harris stock equivalent units (currently
$135,000) under the 2005 Directors’ Plan, with such restricted share award to be
granted on the first New York Stock Exchange trading day of the calendar month
following the calendar month in which such non-employee director’s election or
appointment to the Board first becomes effective and in accordance with Harris’
equity grant policy.

 

3